
	
		I
		112th CONGRESS
		1st Session
		H. R. 2123
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Gallegly (for
			 himself, Mr. Wu, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to improve the
		  diagnosis and treatment of hereditary hemorrhagic telangiectasia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hereditary Hemorrhagic Telangiectasia
			 Diagnosis and Treatment Act of 2011.
		2.FindingsThe Congress finds as follows:
			(1)Hereditary hemorrhagic telangiectasia
			 (HHT) is a largely undiagnosed or misdiagnosed vascular genetic
			 bleeding disorder that causes abnormalities of the blood vessels. A person with
			 HHT has the tendency to form blood vessels that lack the capillaries between an
			 artery and vein. HHT can cause spontaneous hemorrhage or stroke when brain or
			 lung arteriovenous malformations, which are tangled blood vessels, rupture
			 unexpectedly, in all age groups. In addition to hemorrhagic stroke, embolic
			 stroke and brain abscess occur in approximately 30% of persons with HHT caused
			 by artery-vein malformations in the lung (due to lack of capillaries between
			 the arterial and venous systems which normally filter out clots and bacteria),
			 causing disability and sudden premature death.
			(2)One in 5,000
			 American children and adults suffer from HHT.
			(3)Studies have found an increase in morbidity
			 and mortality rates for individuals who suffer from HHT.
			(4)Due to the widespread lack of knowledge,
			 accurate diagnosis, and appropriate intervention, 90 percent of HHT-affected
			 families are at risk for preventable life-threatening and disabling medical
			 incidents such as stroke.
			(5)Early detection, screening, and treatment
			 can prevent premature deaths, spontaneous hemorrhage, hemorrhagic stroke,
			 embolic stroke, brain abscess, and other long-term health care complications
			 resulting from HHT.
			(6)HHT is an important health condition with
			 serious health consequences which are amenable to early identification and
			 diagnosis with suitable tests, and acceptable and available treatments in
			 established treatment centers.
			(7)Timely identification and management of HHT
			 cases is an important public health objective because it will save lives,
			 prevent disability, and reduce direct and indirect health care costs
			 expenditures.
			(8)Without a new
			 program for early detection, screening, and treatment, 14,000 children and
			 adults who suffer from HHT in the population today will suffer premature death
			 and disability.
			3.PurposeThe purpose of this Act is to create a
			 federally led and financed initiative for early diagnosis and appropriate
			 treatment of hereditary hemorrhagic telangiectasia that will result in the
			 reduction of the suffering of families, prevent premature death and disability,
			 and lower health care costs through proven treatment interventions.
		4.National
			 Institutes of HealthPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Hereditary
				hemorrhagic telangiectasia
					(a)HHT
				Initiative
						(1)EstablishmentThe
				Secretary shall establish and implement an HHT initiative to assist in
				coordinating activities to improve early detection, screening, and treatment of
				people who suffer from HHT. Such initiative shall focus on—
							(A)advancing research
				on the causes, diagnosis, and treatment of HHT, including through the conduct
				or support of such research; and
							(B)increasing
				physician and public awareness of HHT.
							(2)ConsultationIn
				carrying out this subsection, the Secretary shall consult with the Director of
				the National Institutes of Health and the Director of the Centers for Disease
				Control and Prevention.
						(b)HHT Coordinating
				Committee
						(1)EstablishmentNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, in consultation with the Director of the National Institutes of
				Health, shall establish a committee to be known as the HHT Coordinating
				Committee.
						(2)Membership
							(A)In
				generalThe members of the
				Committee shall be appointed by the Secretary, in consultation with the
				Director of the National Institutes of Health, and shall consist of 12
				individuals who are experts in HHT or arteriovenous malformation (AVM) as
				follows:
								(i)Four representatives of HHT Treatment
				Centers of Excellence designated under section 317U(c)(1).
								(ii)Four experts in
				vascular, molecular, or basic science.
								(iii)Four
				representatives of the National Institutes of Health.
								(B)ChairThe
				Secretary shall designate the Chair of the Committee from among its
				members.
							(C)Interim
				membersIn place of the 4
				members otherwise required to be appointed under paragraph (2)(A)(i), the
				Secretary may appoint 4 experts in vascular, molecular, or basic science to
				serve as members of the Committee during the period preceding designation and
				establishment of HHT Treatment Centers of Excellence under section 317U.
							(D)Publication of
				namesNot later than 30 days after the establishment of the
				Committee, the Secretary shall publish the names of the Chair and members of
				the Committee on the Website of the Department of Health and Human
				Services.
							(E)TermsThe
				members of the Committee shall each be appointed for a 3-year term and, at the
				end of each such term, may be reappointed.
							(F)VacanciesA
				vacancy on the Committee shall be filled by the Secretary in the same manner in
				which the original appointment was made.
							(3)ResponsibilitiesThe
				Committee shall develop and coordinate implementation of a plan to advance
				research and understanding of HHT by—
							(A)conducting or
				supporting basic, translational, and clinical research on HHT across the
				relevant national research institutes, national centers, and offices of the
				National Institutes of Health, including the National Heart, Lung, and Blood
				Institute; the National Institute of Neurological Disorders and Stroke; the
				National Institutes of Diabetes and Digestive and Kidney Diseases; the Eunice
				Kennedy Shriver National Institute of Child Health and Human Development; the
				National Cancer Institute; and the Office of Rare Diseases; and
							(B)conducting
				evaluations and making recommendations to the Secretary, the Director of the
				National Institutes of Health, and the Director of the National Cancer
				Institute regarding the prioritization and award of National Institutes of
				Health research grants relating to HHT, including with respect to grants
				for—
								(i)expand
				understanding of HHT through basic, translational, and clinical research on the
				cause, diagnosis, prevention, control, and treatment of HHT;
								(ii)training programs
				on HHT for scientists and health professionals; and
								(iii)HHT genetic
				testing research to improve the accuracy of genetic testing.
								(c)DefinitionsIn this section:
						(1)The term
				Committee means the HHT Coordinating Committee established under
				subsection (b).
						(2)The term
				HHT means hereditary hemorrhagic
				telangiectasia.
						.
		5.Centers for
			 disease control and preventionPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the
			 following:
			
				317U.Hereditary
				hemorrhagic telangiectasia
					(a)In
				generalWith respect to hereditary hemorrhagic telangiectasia (in
				this section referred to as HHT), the Director of the Centers
				for Disease Control and Prevention (in this section referred to as the
				Director) shall carry out the following activities:
						(1)The conduct of
				population screening described in subsection (c).
						(2)The identification
				and conduct of investigations to further develop and support guidelines for
				diagnosis of, and intervention for, HHT, including cost-benefit studies.
						(3)The development of
				a standardized survey and screening tool on family history.
						(4)The establishment, in collaboration with a
				voluntary health organization representing HHT families, of an HHT resource
				center within the Centers for Disease Control and Prevention to provide
				comprehensive education on, and disseminate information about, HHT to health
				professionals, patients, industry, and the public.
						(5)The conduct or
				support of public awareness programs in collaboration with medical, genetic,
				and professional organizations to improve the education of health professionals
				about HHT.
						(b)Collaborative
				approachesThe Director shall
				carry out this section through collaborative approaches within the National
				Center on Birth Defects and Developmental Disabilities and the Division for
				Heart Disease and Stroke Prevention of the Centers for Disease Control and
				Prevention.
					(c)Population
				screeningIn carrying out population screening under subsection
				(a)(1), the Director shall—
						(1)designate and
				provide funding for a sufficient number of HHT Treatment Centers of Excellence
				to improve patient access to information, treatment, and care by HHT
				experts;
						(2)conduct surveillance by means of a regional
				population study, supplemented by sentinel health care provider or center
				surveillance, and by administrative database analyses as useful, to accurately
				identify—
							(A)the prevalence of
				HHT; and
							(B)the prevalence of hemorrhagic and embolic
				stroke, and brain abscess, resulting from HHT;
							(3)include HHT
				screening questions in the Behavioral Risk Factor Surveillance System survey
				conducted by the Centers for Disease Control and Prevention in order to screen
				a broader population and more accurately determine the prevalence of
				HHT;
						(4)provide data collected under paragraph
				(2)(B) to the Paul Coverdell National Acute Stroke Registry to
				facilitate—
							(A)analyses of the
				natural history of hemorrhagic and embolic stroke in HHT; and
							(B)development of
				screening and artery-vein malformation treatment guidelines specific to
				prevention of complications from HHT;
							(5)develop and implement programs, targeted
				for physicians and health care professional groups likely to be accessed by
				families with HHT, to increase HHT diagnosis and treatment rates through
				the—
							(A)establishment of a partnership with HHT
				Treatment Centers of Excellence designated under paragraph (1) through the
				creation of an international database of patients assessed at such HHT
				Treatment Centers of Excellence (including with respect to phenotype
				information, genotype information, transfusion dependence, and radiological
				findings);
							(B)integration of such database with—
								(i)the universal data
				collection system used by the Centers for monitoring hemophilia with the blood
				disorders; and
								(ii)the Paul
				Coverdell National Acute Stroke Registry; and
								(C)inclusion of other
				medical providers who treat HHT patients; and
							(6)use existing administrative databases on
				non-HHT Treatment Center of Excellence patients—
							(A)to learn about the
				natural history of HHT and the efficacy of various treatment modalities;
				and
							(B)to better inform
				and develop screening and treatment guidelines associated with improvement in
				health care outcomes, and research priorities relevant to HHT.
							(d)Eligibility for
				designation as HHT Treatment Center of ExcellenceIn carrying out subsection (c)(1), the
				Director may designate as an HHT Treatment Center of Excellence only academic
				health centers demonstrating each of the following:
						(1)The academic
				health center possesses a team of medical experts capable of providing
				comprehensive evaluation, treatment, and education to individuals with known or
				suspected HHT and their health care providers.
						(2)The academic health center has sufficient
				personnel with knowledge about HHT, or formal collaboration with one or more
				partnering organizations for personnel or resources, to be able to—
							(A)respond in a
				coordinated, multidisciplinary way to patient inquiries; and
							(B)coordinate
				evaluation, treatment, and education of patients and their families in a timely
				manner.
							(3)The academic
				health center has the following personnel, facilities, and patient
				volume:
							(A)A medical director
				with—
								(i)specialized
				knowledge of the main organ manifestations of HHT; and
								(ii)the ability to
				coordinate the multidisciplinary diagnosis and treatment of patients referred
				to the center.
								(B)Administrative
				staff with—
								(i)sufficient
				knowledge to respond to patient inquiries and coordinate patient care in a
				timely fashion; and
								(ii)adequate
				financial support to allow the staff to commit at least 25 to 50 of their time
				on the job to HHT.
								(C)An
				otolaryngologist with experience and expertise in the treatment of recurrent
				epistaxis in HHT patients.
							(D)An interventional
				radiologist with experience and expertise in the treatment of pulmonary
				arteriovenous malformations (AVM).
							(E)A genetic
				counselor or geneticist with the expertise to provide HHT-specific genetic
				counseling to patients and families.
							(F)On-site facilities
				to screen for all major organ manifestations of HHT.
							(G)A patient volume
				of at least 25 new HHT patients per year.
							(H)Established
				mechanisms to coordinate surveillance and outreach with HHT patient advocacy
				organizations.
							.
		6.Additional health
			 and human services activitiesWith respect to hereditary hemorrhagic
			 telangiectasia (in this section referred to as HHT), the
			 Secretary of Health and Human Services, acting through the Administrator of the
			 Centers for Medicare & Medicaid Services, shall award grants on a
			 competitive basis—
			(1)for an analysis by
			 grantees of the Medicare Provider Analysis and Review (MEDPAR) file to develop
			 preliminary estimates on the total costs to the Medicare program under title
			 XVIII of the Social Security Act for items, services, and treatments for HHT
			 furnished to individuals with HHT who are entitled to benefits under part A of
			 title XVIII of the Social Security Act or enrolled under part B of such title;
			 and
			(2)to make
			 recommendations regarding an enhanced data collection protocol to permit a more
			 precise determination of the total costs described in paragraph (1).
			7.Authorization of
			 appropriations
			(a)In
			 generalTo carry out section 409K of the Public Health Service
			 Act as added by section 4 of this Act, section 317U of the Public Health
			 Service Act as added by section 5 of this Act, and section 6 of this Act, there
			 is authorized to be appropriated $5,000,000 for each of fiscal years 2012
			 through 2016.
			(b)Resource
			 centerOf the amount authorized to be appropriated under
			 subsection (a) for each of fiscal years 2012 through 2016, $1,000,000 shall be
			 for carrying out section 317U(a)(4) of the Public Health Service Act, as added
			 by section 5 of this Act.
			(c)OffsetThere
			 is authorized to be appropriated to the Department of Health and Human Services
			 for salaries and expenses of the Department for each of fiscal years 2012
			 through 2016 the amount that is $5,000,000 less than the amount appropriated
			 for such salaries and expenses for fiscal year 2011.
			
